 In the Matter Of CHAMPION PNEUMATIC MACHINERY COMPANYandUNITED STEELWORKERS OF AMERICA, LOCAL 3492, C. I. O.Case No. 13-B-2818.-Decided February 7, 1945Messrs. Frank J. EmbsandFred J. Ray fieldof Chicago, Ill., for theCompany.Mr. Sam J. Taylor,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed .by United Steelworkers of America, Local3492, C. I. O., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofChampion Pneumatic Machinery Company, Chicago, Illinois, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Edward J. Brophy,Trial Examiner.Said hearing was held at Chicago, Illinois, on Janu-ary 16, 1945.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.-The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were afforded,opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYChampion Pneumatic Machinery Company is an Illinois corporationoperating a plant at Chicago, Illinois, where it is engaged in the manu-facture of air compressors.During 1944 the Company purchasedabout $250,000 worth of raw materials, 35 percent of which was shippedto it from points outside the State of Illinois.During the same period60 N. L. R. B., No. 94.500 CHAMPION PNEUMATIC MACHINERY COMPANY501the Company manufactured products valued at about $400,000, 65percent of which was shipped to points outside the State of Illinois.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THEORGANIZATION INVOLVEDUnited Steelworkers of America, Local 3492, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of its employees.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company; ex-cluding office and clerical employees, watchmen, the superintendent,foremen, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe direction.We find, in accordance with the desires of the parties, that employeeswho are employed to work less than 5 days or 40 hours per monthare ineligible to vote in the election.1The Field Examiner reported that the Union presented 38 membership application cards.There are about 40 employees in the appropriate unit. T502DECISIONS-OF- NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board' by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Champion Pneu-matic Machine Company, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than'thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting in,thismatter as agent for the National Labor Relations Board, andsubject to Article III Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by United Steel-workers of America, Local 3492, C. I. 0., for the purposes of collectivebargaining.